Order entered March 14, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-00855-CV

                              MICHAEL WARD, Appellant

                                            V.

                         WAYNE STANFORD, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 08-12624-B

                                        ORDER
       The Court has before it appellant’s March 12, 2013 second unopposed motion for

extension of time to file his reply brief. The Court GRANTS the motion and ORDERS that any

reply be filed by March 15, 2013. No further extensions will be granted absent a showing of

exceptional circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE